Appeal Reinstated, Appeal Dismissed, and Memorandum Opinion filed March
12, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00249-CV

  JUDITH KING, INDIVIDUALLY AND AS HEIR TO KENNETH KING,
                     DECEASED, Appellant

                                        V.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE
    TRUSTEE, ON BEHALF OF THE OWNERS OF ACCREDITED
  MORTGAGE LOAN TRUST 2004-4 ASSET BACKED NOTES BY ITS
   ATTORNEY-IN-FACT, SELECT PORTFOLIO SERVICING, INC.,
                         Appellee

                    On Appeal from the Probate Court No. 3
                            Harris County, Texas
                      Trial Court Cause No. 402647-403

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed December 20, 2016. On June 8,
2017, this court abated this appeal because appellant petitioned for voluntary
bankruptcy in the United States Bankruptcy Court for the Southern District of Texas,
under cause number 17-33478. See Tex. R. App. P. 8.2. Through the Public Access
to Court Electronic Records (PACER) system, the court has learned that the
bankruptcy case was closed June 20, 2017. The parties failed to advise this court of
the bankruptcy court action.

      On January 23, 2020, this court issued an order stating that the appeal would
be reinstated and dismissed for want of prosecution unless any party to the appeal
filed a motion demonstrating good cause to retain this appeal by February 12, 2020.
See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and dismiss it for want of prosecution.

                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         2